Citation Nr: 9920338	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  96-39 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a temporary total disability rating based 
on VA hospitalization from August 10, 1993 to September 24, 
1993.

2.  Entitlement to a temporary total disability rating from 
September 1993 through December 1993, based on treatment at a 
halfway house on contract with VA.


REPRESENTATION


Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD


Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from October 1967 
to April 1969.

A February 1995 rating decision of a regional office (RO) of 
the Department of Veterans Affairs (VA) granted service 
connection for PTSD, effective August 10, 1993; a 30 percent 
evaluation was assigned.  The following schedular ratings for 
other service-connected disabilities were confirmed and 
continued:  residuals of a shell fragment wound to the left 
brachial plexus, with fixed contracture of shoulder, elbow 
and wrist, 80 percent disabling from January 1971; residuals 
of a shell fragment wound to the neck, 30 percent disabling 
since April 1969.  A combined rating of 90 percent had been 
in effect for service-connected disabilities since January 
1971.  As well, a total rating based on individual 
unemployability due to service-connected disabilities had 
also been in effect since January 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 1995 rating decision of the RO.  The RO 
denied, among other things, entitlement to a temporary total 
disability rating, pursuant to 38 C.F.R. § 4.29 (Paragraph 
29), based on treatment rendered at a halfway house on 
contract with VA, from September 1993 through December 1993.  

In its decision entered in August 1995, the RO determined 
that the veteran was entitled to assignment of a temporary 
total disability rating based on hospitalization for PTSD at 
a VA medical facility from August 10, 1993 to September 24, 
1993.  However, the RO further determined that the provisions 
of 38 C.F.R. § 4.29 were not for application, as no 
additional compensation was payable. 

A grant of special monthly compensation (SMC) at the 
housebound rate is predicted on either of the following:  a 
single service-connected disability rated at 100 percent, and 
additional service-connected disability or a combination of 
disabilities, independently ratable at 60 percent or more; or 
a single service-connected disability rated at 100 percent, 
and the veteran is permanently housebound as a result of 
service-connected disability or disabilities.  38 U.S.C.A. 
§ 1114(s) (West 1991); 38 C.F.R. § 3.350(i) (1998).

For the purpose of meeting the first criterion for SMC at the 
housebound rate, ratings of 100 per cent may be based on any 
of several grants of a total rating, including, as herein 
pertinent, a grant of a temporary total disability rating 
pursuant to 38 C.F.R. § 4.29.  Accordingly, whether or the 
not the veteran is entitled to a temporary total disability 
rating pursuant to the provisions of 38 C.F.R. § 4.29 for the 
period of VA hospitalization from August 10, 1993 to 
September 24, 1993, in turn, affects the outcome of any 
determination of the issue of entitlement to SMC at the 
housebound rate.  Thus, the Board construes the issue of 
entitlement to a temporary total disability rating based on 
VA hospitalization from August 10, 1993 to September 24, 1993 
as an inferred issue, in view of the procedural posture of 
this case.

In his formal appeal, received in July 1996, the appellant 
stated that he wished to have a hearing at the RO before a 
Member of the Board.  Subsequently, in a statement dated in 
October 1997, the appellant's representative advised that the 
appellant no longer wanted the hearing.


FINDINGS OF FACT

1.  Service connection was granted for PTSD, effective August 
10, 1993.

2.  The veteran was hospitalized at a VA medical facility 
primarily for treatment of service-connected PTSD, from 
August 10, 1993 to September 24, 1993, a period in excess of 
21 days.

3.  The veteran was a resident from September 1993 through 
December 1993 at C.O.P.I.N. House, where he received 
treatment for service-connected PTSD.

4.  C.O.P.I.N. House is a halfway house or therapeutic 
community under contract with VA to provide mental health 
services, but does not provide a level of care which is 
equivalent to the level of care provided to an inpatient at a 
VA hospital.  


CONCLUSIONS OF LAW

1.  A temporary total disability rating based on a period of 
VA hospitalization from August 10, 1993 to September 24, 1993 
is warranted.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 4.29 (1998).

2.  A temporary total disability rating based on a period of 
treatment at C.O.P.I.N. House from September 1993 through 
December 1993 is not warranted.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.29 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was hospitalized at a Department of Veterans 
Affairs Medical Center (VAMC), Buffalo, New York, from August 
10, 1993 to September 24, 1993.  He was admitted for an 
inpatient PTSD program.  It was reported that he had been 
admitted to an alcohol rehabilitation program three weeks 
prior to the current admission.  He also admitted to 
occasional cocaine use.  During hospitalization, the veteran 
was found to be motivated to participate in the PTSD program.  
It was anticipated that he would eventually be involved in a 
long-term treatment program.  He was discharged to C.O.P.I.N. 
House.  

VA outpatient records, dated from October 8, 1993 through 
December 10, 1993, reflect that the veteran experienced 
insomnia and depression secondary to PTSD.  It was noted that 
he was living at C.O.P.I.N. House and had been referred to VA 
for evaluation of his psychotropic medications.

Associated with the claims folder in February 1994 were 
several communications between various elements of VA.  A 
letter, dated in May 1992, from the Director of a VA Medical 
Center to the Director of the VA Regional Office, Buffalo, 
New York, advises that VAMC, Buffalo, New York, had 
contracted with C.O.P.I.N. House under VA guidelines 
established for Halfway Houses.  The VAMC Director pointed 
out that veteran patients cared for in a halfway house 
program are followed by appropriate VAMC professional staff.  
It was stated that, integral to ongoing outpatient treatment, 
was the assessment of whether the patient's condition 
necessitated inpatient care.  In the collective professional 
opinion of the Psychiatry, Psychology and Social Work 
Service, C.O.P.I.N. House was not similar to inpatient 
treatment in either intensity of treatment or staffing.  
Accordingly, when inpatient services were required, the 
veteran would be admitted to VAMC Buffalo, New York.

Other documents associated with the claims folder in February 
1994 include a letter, dated February 8, 1993, from the VA 
Assistant Chief Medical Director for Operations to the 
Director, VA Compensation and Pension Service.  The letter 
advises that, after discussions with officials at the 
Buffalo, New York, VAMC, it was determined that the veteran's 
placement at the C.O.P.I.N. House was not intended to be a 
continuation of his hospitalization nor intended as post-
hospitalization convalescent care.  As a result, the veteran 
was found to be ineligible for a 100 percent (temporary 
rating) for the period he was at C.O.P.I.N. House.  An 
advisory opinion letter, dated February 18, 1993, from the 
Director, VA Compensation and Pension Service to the Director 
of the VA Regional Office, Buffalo, New York, relates that 
C.O.P.I.N. House is a halfway facility, used by the VAMC at 
Buffalo on a contractual basis.  The letter goes on to 
essentially reiterate the determination of VA medical 
officials at Buffalo, New York, that the veteran's placement 
at C.O.P.I.N. House did not qualify as a continuation of 
hospitalization or post-hospital convalescent care.  
According to the letter, the level of care at the this 
facility did not equate to "hospitalization" or "post-
hospital care and a prolonged period of convalescence," 
under Paragraph 29 of the rating schedule.  

II.  Legal Analysis

The Board notes that, as to the first issue noted on the 
title page, the appellant's claim is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, 
he has presented a claim which is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days.  This increased rating will be 
effective the first day of continuous hospitalization and 
will be terminated effective the last day of the month of 
hospital discharge for service-connected disability.  38 
C.F.R. § 4.29 (1998).

The evidence of record establishes that the veteran was 
hospitalized at a VA medical facility, from August 10, 1993 
to September 24, 1993, where he was treated primarily for 
service-connected PTSD in excess of 21 days.  The RO 
acknowledges that the requirements for a grant of benefits 
pursuant to 38 C.F.R. § 4.29 are satisfied, but has 
apparently declined to apply the provisions of that 
regulation because the veteran was already in receipt of a 
total rating by reason of individual unemployability due to 
service-connected disabilities.  However, as explained in the 
introduction portion of this decision, the implementation of 
a grant of Paragraph 29 benefits exerts a direct impact on 
any determination of the veteran's entitlement to SMC at the 
housebound rate, a determination which, in this case, hinges 
upon a grant of Paragraph 29 benefits.  In view of the 
procedural posture of this case, the RO is directed to 
implement the grant of Paragraph 29 benefits for the period 
of VA hospitalization from August 10, 1993 to September 24, 
1993.  This rating is to commence August 10, 1993 and is to 
continue through September 30, 1993, the last day of the 
month of hospital discharge.

The veteran and his representative assert that the veteran 
should be granted a temporary total disability rating for a 
period of treatment from September 1993 through December 
1993, when the veteran was treated as an inpatient at 
C.O.P.I.N. House.  They maintain that C.O.P.I.N. House is a 
residential treatment facility for veterans suffering from 
PTSD and that C.O.P.I.N. House is an "approved" hospital, 
as contemplated by 38 C.F.R. § 4.29, since that facility has 
a contractual agreement with VA to provide therapeutic 
services for mentally ill veterans.  They call the Board's 
attention to a precedent opinion of VA's Office of General 
Counsel, which, they argue, determined that a residential 
treatment center like C.O.P.I.N. House is considered part of 
the VA hospital care system and that veterans placed in a 
facility like C.O.P.I.N. House are considered inpatients.

Here, the Chief Medical Director's Office, VAMC, Buffalo, New 
York has determined that the veteran's treatment at 
C.O.P.I.N. House neither constitutes a continuation of VA 
psychiatric hospitalization nor constitutes post-hospital 
care involving a prolonged period of convalescence.  That 
determination rests on a medical finding that the level of 
care provided by C.O.P.I.N. House does not constitute 
inpatient treatment in either the intensity of care or level 
of staffing as is provided at a VA hospital.  The veteran has 
supplied no medical opinion which contradicts the 
determination of VA medical professionals about the nature of 
care provided by C.O.P.I.N. House.  

The Board has reviewed VAOPGCPREC 24-91, which discusses the 
role of half-way houses, like C.O.P.I.N. House, in the VA 
health care system.  The General Counsel opinion specifically 
answered the question of whether the establishment of halfway 
houses or therapeutic communities was legally permissible as 
part of the VA health care system.  It did not address the 
question of whether treatment at C.O.P.I.N. House is to be 
regarded as inpatient hospitalization, or the question of 
whether benefits pursuant to the provisions of 38 C.F.R. § 
4.29 should be paid for periods of time when a veteran is a 
resident at C.O.P.I.N. House.  

In sum, the evidence does not establish the veteran's 
entitlement to a temporary total disability rating pursuant 
to the provisions of 38 C.F.R. § 4.29, based on care provided 
at C.O.P.I.N. House from September 1993 to December 1993.  


ORDER

Entitlement to a temporary total disability rating based on 
VA hospitalization from August 10, 1993 to September 24, 1993 
is granted, subject to governing criteria pertaining to the 
payment of monetary awards.

Entitlement to a temporary total disability rating from 
September 1993 through December 1993, based on treatment at a 
halfway house on contract with VA, is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

